Citation Nr: 0212887	
Decision Date: 09/24/02    Archive Date: 10/03/02

DOCKET NO.  96-27 057	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in No. Little 
Rock, Arkansas


THE ISSUES

1.  Entitlement to service connection for the cause of the 
veteran's death.

2.  Entitlement to service connection on an accrued basis for 
multiple myeloma.

3.  Eligibility for Survivors' and Dependents' Educational 
Assistance (SDEA) under 38 U.S.C.A. Chapter 35. 


REPRESENTATION

Appellant represented by:	Disabled American Veterans




WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

D. Havelka, Counsel


INTRODUCTION

The veteran's active military service extended from October 
1966 to June 1992.  

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a March 1999 rating decision by the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Little Rock, Arkansas. 

The case was previously before the Board, when it was 
remanded for additional development of evidence related to 
the appellant's assertions of the veteran's exposure to 
radiation and chemical toxins during service.  The requested 
development has been completed.  The Board now proceeds with 
its review of the appeal.  


FINDINGS OF FACT

1.  The RO has obtained all relevant evidence necessary for 
an equitable disposition of the veteran's appeal.

2.  The veteran died in August 1995, at the age of 46; the 
immediate cause of death was veno-occlusive disease of the 
liver due to status post bone marrow transplant as a 
consequence of multiple myeloma, and no other condition was 
listed as was a significant condition contributing to death 
but not resulting in the underlying cause of death.

3.  The veteran's service connected disabilities were 
bilateral hearing loss, tinnitus, and superficial varicose 
veins of the left leg. 

4.  There is no competent medical evidence of multiple 
myeloma, during the veteran's active military service or 
during the first-post service year.

5.  There is no medical opinion linking the veteran's fatal 
multiple myeloma with his service-connected disabilities or 
his active military service.

6.  There is evidence of record which shows that the veteran 
was exposed to an herbicide agent, Agent Orange, during 
active military service.

7.  Multiple myeloma is a disease which warrants service 
connection on a presumptive basis if there is exposure to 
Agent Orange during service. 

8.  Evidence of the veteran's Agent Orange exposure during 
service was not of record at the time of the veteran's death.


CONCLUSIONS OF LAW

1.  Multiple myeloma, the disability which caused the 
veteran's death, is presumed to have been incurred in service 
as a result of exposure to Agent Orange.  38 U.S.C.A. 
§§ 101(16), 1101, 1110, 1112, 1116, 1131, 1310, 5107(a) (West 
1991 & Supp. 2002); 38 C.F.R. §§ 3.303, 3.307, 3. 309, 3.312 
(2001). 

2.  The criteria for the payment of periodic monthly benefits 
for multiple myeloma, characterized as accrued benefits, are 
not met.  38 U.S.C.A. § 5121 (West 1991 and Supp. 2002); 38 
C.F.R. § 3.1000 (2001).

3.  The requirements for entitlement to basic eligibility for 
dependents' educational assistance under 38 U.S.C. Chapter 35 
are met. 38 U.S.C.A. §§ 3501, 3510 (West 1991 and Supp. 
2002); 38 C.F.R. § 3.807 (2001).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Veterans Claims Assistance Act of 2000

There has been a significant change in the law during the 
pendency of this appeal.  On November 9, 2000, the President 
signed into law the Veterans Claims Assistance Act of 2000 
(VCAA),  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, 
5126 (West Supp. 2001).  Among other things, this law 
eliminates the concept of a well-grounded claim, redefines 
the obligations of VA with respect to the duty to assist, and 
supersedes the decision of the Court in Morton v. West, 12 
Vet. App. 477 (1999), withdrawn sub nom. Morton v. Gober, No. 
96-1517 (U.S. Vet. App. Nov. 6, 2000) (per curiam order), 
which had held that VA cannot assist in the development of a 
claim that is not well grounded.  This change in the law is 
applicable to all claims filed on or after the date of 
enactment of VCAA, or filed before the date of enactment and 
not yet final as of that date.  38 U.S.C.A. §§ 5100, 5102, 
5103, 5103A, 5106, 5107, 5126 (West Supp. 2001).  See also 
Karnas v. Derwinski, 1 Vet. App. 308 (1991).  The new law 
also imposes a significant duty to assist the appellant with 
their claim and to provide them notice of evidence needed to 
support the claim.  More recently, new regulations were 
adopted to implement the VCAA.   See 66 Fed. Reg. 45,620 
(Aug. 29, 2001) (to be codified as amended at 38 C.F.R §§ 
3.102, 3.156(a), 3.159 and 3.326(a)).

The Board finds that a remand or additional development is 
not required in the present case.  This case has been pending 
for several years.  During this time, the VA has undertaken 
considerable development of this case.  Moreover, a July 2001 
supplemental statement of the case informed the appellant of 
the evidence necessary to support the claim.

II.  Cause of Death

Service connection for the cause of the veteran's death may 
be granted if a disability incurred in or aggravated by 
service was either the principle, or a contributory, cause of 
death.  38 C.F.R. § 3.312(a) (2001).  For a service connected 
disability to be the principle cause of death it must singly 
or with some other condition be the immediate or underlying 
cause, or be etiologically related. 38 C.F.R. § 3.312(b) 
(2001).  For a service connected disability to be a 
contributory cause of death it must have contributed 
substantially or materially, and combined to cause death.  
38 U.S.C.A. § 1310 (West 1991); 38 C.F.R. § 3.312(c)(1) 
(2001).

"Generally, minor service-connected disabilities, 
particularly those of a static nature, or not materially 
affecting a vital organ, would not be held to have 
contributed to death primarily due to unrelated disability."  
38 C.F.R. § 3.312(c)(2) (2001).  

"Service-connected diseases or injuries involving active 
processes affecting vital organs should receive careful 
consideration as a contributory cause of death, the primary 
cause being unrelated, from the viewpoint of whether there 
were resulting debilitating effects and general impairment of 
health to an extent that would render the person materially 
less capable of resisting the effects of other disease or 
injury primarily causing death."  38 C.F.R. § 3.312(c)(3) 
(2001).  

"There are primary causes of death which by their very 
nature are so overwhelming that eventual death can be 
anticipated irrespective of coexisting conditions, but, even 
in such cases, there is for consideration whether there may 
be a reasonable basis for holding that a service-connected 
condition was of such severity as to have a material 
influence in accelerating death. In this situation, however, 
it would not generally be reasonable to hold that a service-
connected condition accelerated death unless such condition 
affected a vital organ and was of itself of a progressive or 
debilitating nature."  38 C.F.R. § 3.312(c)(4) (2001). 

The appellant, the veteran's widow, contends that the 
veteran's fatal multiple myeloma warrants service connection.  
In this case, the death certificate shows that the veteran 
died August 1995, at the age of 46.  An autopsy was 
conducted.  The immediate cause of death was listed as veno-
occlusive disease of the liver due to status post bone marrow 
transplant as a consequence of multiple myeloma.  No other 
condition was listed as a significant condition contributing 
to death but not resulting in the underlying cause of death.

During the veteran's lifetime, service connection was granted 
in a September 1993 rating decision for superficial varicose 
veins of the left leg as 10 percent disabling; tinnitus as 10 
percent disabling; and, bilateral hearing loss as 
noncompensable (0%).  These disability ratings remained in 
effect until the veteran's death.  The evidence of record 
clearly shows that the veteran died as a result of his 
cancer, multiple myeloma.  There is no competent medical 
evidence that in anyway relates the veteran's death to his 
service connected disabilities.  

In deciding the claim for service connection for the cause of 
the veteran's death, the Board must also consider whether the 
disability that caused the veteran's death, that is multiple 
myeloma, may be service-connected.  Service connection may be 
granted for a disability resulting from disease or injury 
incurred in or aggravated by active military service.  
38 U.S.C.A. §§ 101(16), 1110, 1131 (West 1991); 38 C.F.R. §§  
3.303, 3.304, 3.305 (2001).  Cancer may be presumed to have 
been incurred during active military service if it is 
manifest to a degree of 10 percent within the first year 
following active service.  38 U.S.C.A. §§ 1101, 1112, (West 
1991); 38 C.F.R. §§  3.307, 3.309 (20001.  

For some factual issues, such as the occurrence of an injury, 
competent lay evidence may be sufficient.  However, where the 
claim involves issues of medical fact, such as medical 
causation or medical diagnoses, competent medical evidence is 
required. Grottveit v. Brown, 5 Vet. App. 91, 92-93 (1993).  
Lay evidence is also acceptable to show incurrence in service 
if the veteran was engaged in combat and the evidence is 
consistent with the circumstances, conditions and hardships 
of such service, even though there is no official record of 
such incurrence.  38 U.S.C.A. § 1154 (West 1991); 38 C.F.R. 
§ 3.304(d) (2001).  

The veteran retired in June 1992 after serving over 20 years 
of active service in the Air Force.  The veteran's service 
medical records appear to be complete.  There is no 
indication in any of the service medical records of any 
complaints of, symptoms of, or diagnosis of multiple myeloma 
during service.  The medical evidence of record reveals that 
the veteran had complaints of low back pain in December 1994.  
Upon examination, it was discovered that the veteran was 
suffering from multiple myeloma and that the back pain was 
one of the original symptoms.  The initial diagnosis of 
multiple myeloma was made in January 1995.  He underwent 
treatment including chemotherapy.  However, in August 1995 
the veteran died.  

There is no evidence that the veteran had multiple myeloma 
during service.  The Board has reviewed the all of the 
veteran's service medical records but there is no evidence of 
the disease during service.  As such, the preponderance of 
the evidence is against service connection for multiple 
myeloma on a direct basis. 

The initial diagnosis of multiple myeloma was made in January 
1995.  Even if the complaints of back pain in December 1994 
are considered as the initial symptom of the cancer, this is 
over two and half years after the veteran separated from 
service so service connection is not warranted on a 
presumptive basis for cancer which is manifest to a degree of 
10 percent within the first year following active service.  
38 U.S.C.A. §§ 1101, 1112, (West 1991); 38 C.F.R. §§  3.307, 
3.309 (2001).  

The appellant has expressed a large number of alternative 
theories as to why service connection for the veteran's fatal 
multiple myeloma is warranted.  She has indicated that the 
veteran was exposed to radiation and/or toxic chemicals which 
would caused his fatal multiple myeloma.  A large amount of 
effort has been expended in an attempt to develop evidence 
related to these theories.  The Board notes that the 
radiation theory is not based on ionizing radiation as 
defined under 38 C.F.R. §§ 3.309(d), 3.311 (2001).  These 
claims are generally based on exposure to radiation from 
actual nuclear weapons detonation such as presence at a 
nuclear test, or being present during the occupation of 
Hiroshima, Japan and/or Nagasaki, Japan.  In the present 
case, the veteran served as a nuclear missile launch officer 
in the Air Force, which required that he work in proximity to 
nuclear weapons in the launch silos.  Development of 
radiation exposure information with the service department 
does not indicate exposure to radiation sufficient to cause 
multiple myeloma.  

A November 1995 medical opinion from a VA physician indicates 
that chemical exposure and radiation exposure have been shown 
to be risk factors in the development of multiple myeloma.  

In January 1998, the appellant submitted a large volume of 
evidence to the RO.  The Board will focus on a few of these 
pieces of evidence.  A copy of a medical treatise by Dr. 
Brian Durie indicates that multiple myeloma has an unusually 
long latency phase from inception of the tumor to clinical 
manifestation of symptoms compared to other cancers, and that 
it can be on the order of 20 years in length.  The appellant 
also submitted copies of newspaper articles and a copy of 
report from the Environmental Protection Agency (EPA).  This 
report reveals that the named corporation operated production 
facilities which produced the herbicide Agent Orange and that 
the location was contaminated with Dioxin in the soil and 
ground water.  The appellant also submitted maps showing that 
the location of this Agent Orange production facility was 
very close to Air Force base housing where the veteran was 
stationed for five years in the middle 1980s.  

VA regulations provide that, if a veteran was exposed to an 
herbicide agent during active service, presumptive service 
connection is warranted for the following disorders: 
chloracne or other acneform disease consistent with 
chloracne; Hodgkin's disease; multiple myeloma; Non-Hodgkin's 
lymphoma; acute and subacute peripheral neuropathy; porphyria 
cutanea tarda; prostate cancer; respiratory cancers (cancer 
of the lung, bronchus, larynx, or trachea); and, soft-tissue 
sarcoma (other than osteosarcoma, chondrosarcoma, Kaposi's 
sarcoma, or mesothelioma).  Presumptive service connection 
for these disorders as a result of Agent Orange exposure is 
warranted if the requirements of Sec. 3.307(a)(6) are met.  
38 C.F.R. § 3.309(e) (2001)(emphasis added).

Normally, Agent Orange related claims are based on service in 
Vietnam.  This is not the fact pattern in the instant case.  
The appellant has submitted evidence that a site contaminated 
with Agent Orange was located behind base housing that the 
veteran lived in for a period of five years during active 
military service.  Based on the specific facts presented in 
this case, the Board finds that the veteran was exposed to 
Agent Orange during service as a result of this.  Because the 
veteran was exposed to Agent Orange and subsequently 
developed multiple myeloma, VA regulations specifically 
provide for service connection on a presumptive basis. 
38 C.F.R. § 3.309(e) (2001).  As such, service connection for 
the cause of the veteran's death from multiple myeloma is 
granted. 

III.  Accrued Benefits

Under 38 U.S.C.A. § 5121(a) (West 1991 and Supp. 2002), 
periodic monetary benefits to which an individual was 
entitled at death under existing ratings or decisions, or 
those based on evidence in the file at date of death, and due 
and unpaid for a period not to exceed two years, may be paid 
to the veteran's surviving spouse.  See also 38 C.F.R. § 
3.1000(a) (2001).

The Board has granted service connection for the cause of the 
veteran's death in Section II above.  The Board has found 
that the veteran was exposed to Agent Orange during service 
and as such, service connection is warranted for the cause of 
his death from multiple myeloma.  At the time of his death in 
August 1995, the veteran did have a claim pending for service 
connection for his multiple myeloma.  The appellant filed a 
claim for service connection for the cause of the veteran's 
death in October 1995; this also served as a claim for 
accrued benefits and was filed within one year of the 
veteran's death, as required by 38 U.S.C.A. § 5121(c) (West 
1991).

Generally, only evidence contained in the claims file at the 
time of the payee's death is to be considered in a claim for 
accrued benefits.  38 U.S.C.A. § 5121(a) (West 1991 and Supp. 
2002); 38 C.F.R. § 3.1000(a) (2001).  However, there are a 
few exceptions.  

In Hayes v. Brown, 4 Vet. App. 353, 360-61 (1993), the Court 
held that service department and certain VA medical records, 
to include reports of autopsy made by VA on date of death are 
considered as being constructively in the claims file at the 
date of death although they may not physically be in the file 
until after that date. VHA opinions, if obtained after the 
death of the payee, are not among the exceptions, since this 
evidence is not "in the file" at the time of death.  

As noted above, accrued benefits are based on the evidence of 
record at the time of death.  38 U.S.C.A. § 5121(West 1991 
and Supp. 2002); 38 C.F.R. § 3.1000 (2001).  In the present 
case, the evidence of record at the time of the veteran's 
death only established that the veteran was diagnosed with 
multiple myeloma.  The other evidence of record did not 
establish that the veteran had the disease during service or 
during the first year after he separated from service.  The 
evidence of record which was critical in establishing service 
connection for the cause of the veteran's death was submitted 
by the appellant in January 1998.  This evidence included the 
EPA report, a copy of a section of a medical text, newspaper 
articles, maps, and a statement of the locations of the 
veteran's duty stations during military service.  All of this 
is the evidence which established that the veteran was 
exposed to Agent Orange during service.  Simply put, this 
evidence was not of record in August 1995 when the veteran 
died.  This evidence is not composed of VA records or service 
department records which would be considered to be 
constructively of record at the time of the veteran's death.  

The preponderance of the evidence is against the appellant's 
claim for accrued benefits.  Although service connection for 
the cause of the veteran death has been granted, the evidence 
which established this was not of record in the claims file 
at the time of the veteran's death.  Rather, this evidence 
was submitted in 1998, over two years after the death of the 
veteran.  As such entitlement to accrued benefits based on 
multiple myeloma must be denied.




IV.  Entitlement to Basic Eligibility for Dependents' 
Educational Assistance Benefits under 38 U.S.C.A. Chapter 35

The appellant is also seeking entitlement to basic 
eligibility for dependents' educational assistance benefits 
pursuant to Chapter 35, Title 38, United States Code.  With 
limitations, the term "eligible person" for educational 
assistance under Chapter 35 means a child, surviving spouse, 
or spouse of a veteran who was discharged under other than 
dishonorable conditions, and who: Died of a service-connected 
disability, has a total disability permanent in nature 
resulting from a service- connected disability, or who died 
while a disability so evaluated was in existence.  38 
U.S.C.A. §§ 3500, 3501 (West 1991); 38 C.F.R. § 3.807(b) 
(2001).

In view of the aforementioned grant of service connection for 
the cause of the veteran's death, the Board finds that basic 
eligibility for chapter 35 benefits is also established. The 
benefit sought on appeal is accordingly granted.











	(CONTINUED ON NEXT PAGE)



ORDER

Entitlement to service connection for the cause of the 
veteran's death from multiple myeloma is granted.  

Entitlement to accrued benefits based on multiple myeloma is 
denied.

Basic eligibility for dependents' educational assistance 
under 38 U.S.C. Chapter 35 is established.



		
	BETTINA S. CALLAWAY 
	Member, Board of Veterans' Appeals

IMPORTANT NOTICE:  We have attached a VA Form 4597 that tells 
you what steps you can take if you disagree with our 
decision.  We are in the process of updating the form to 
reflect changes in the law effective on December 27, 2001.  
See the Veterans Education and Benefits Expansion Act of 
2001, Pub. L. No. 107-103, 115 Stat. 976 (2001).  In the 
meanwhile, please note these important corrections to the 
advice in the form:

? These changes apply to the section entitled "Appeal to 
the United States Court of Appeals for Veterans 
Claims."  (1) A "Notice of Disagreement filed on or 
after November 18, 1988" is no longer required to 
appeal to the Court.  (2) You are no longer required to 
file a copy of your Notice of Appeal with VA's General 
Counsel.
? In the section entitled "Representation before VA," 
filing a "Notice of Disagreement with respect to the 
claim on or after November 18, 1988" is no longer a 
condition for an attorney-at-law or a VA accredited 
agent to charge you a fee for representing you.


 

